                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

United States of America,           )
                                    )
                                    )               Criminal Action No.: 7:05-cr-01277-JMC-1
              v.                    )                                    7:16-cv-00960-JMC
                                    )                       ORDER AND OPINION
                                    )
Javier Ortega-Montoya,              )
                                    )
                      Defendant.    )
____________________________________)

       Before the court for review is Defendant Javier Ortega-Montoya’s Motion to Vacate,

brought pursuant to 28 U.S.C. § 2255, filed on March 25, 2016. (ECF No. 110.) On April 11,

2016, the United States of America (the “Government”) moved to dismiss Defendant’s Motion.

(ECF No. 115.) For the reasons set forth below, the court GRANTS the Government’s Motion to

Dismiss and DISMISSES Defendant’s Motion to Vacate as untimely.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       On January 12, 2006, Defendant pleaded guilty to conspiring to possess with intent to

distribute more than fifty grams of methamphetamine and more than five hundred grams of a

substance containing methamphetamine. (ECF Nos. 30, 41.)          On June 22, 2006, the court

sentenced Defendant, as a career offender, to two hundred sixty-two (262) months of imprisonment

and five (5) years of supervised release. (ECF No. 53.) On June 27, 2006, Defendant appealed

the final judgment. (ECF No. 55.) On December 19, 2006, the United States Court of Appeals

for the Fourth Circuit affirmed Defendant’s conviction and sentence. (ECF No. 63 at 3.)

       On March 25, 2016, Defendant, proceeding pro se, filed a Motion to Vacate, pursuant to

28 U.S.C. § 2255, arguing he is entitled to relief under Johnson v. United States, 135 S. Ct. 2551

(2015). (ECF No. 110 at 4–5.) In Johnson, the United States Supreme Court held that “imposing



                                                1
an increased sentence under the residual clause of the Armed Career Criminal Act [(“ACCA”)]

violates the Constitution’s guarantee of due process.” 135 S. Ct. at 2563. Defendant “contends

that his due process rights were violated when the district court found that he was a career offender

and enhanced his advisory [Sentencing] [G]uideline[s’] sentence.” (ECF No. 110 at 4.) Defendant

further asserts that Johnson is retroactive because the Supreme Court interpreted a federal statute,

making Johnson a new, substantive rule. (Id. at 4–5.)

       On April 11, 2016, the Government filed a Motion to Dismiss Defendant’s Motion to

Vacate. (ECF No. 115.) First, the Government argues that Defendant’s Motion to Vacate is

untimely. (Id. at 2.) The Government asserts that

       the Fourth Circuit affirmed Petitioner’s conviction and sentence on December 19,
       2006. Assuming his conviction became final ninety days after that date, his
       conviction became final on or about March 19, 2007. Thus, the one-year period in
       which Petitioner had to timely file his § 2255 motion expired in March of 2008. As
       noted above, however, Petitioner filed his § 2255 motion on March 25, 2016,
       approximately 8 years after the time for filing had passed. Thus, his § 2255 motion
       is not timely.

(Id. at 3.) The Government further asserts that 28 U.S.C. § 2255(f)(3), an exception to the one-

year limitation applicable to § 2255 motions, does not apply to Plaintiff’s Motion. (Id. at 3–4.)

Section 2255(f)(3) provides that

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of--. . . (3) the date on which the right
       asserted was initially recognized by the Supreme Court, if that right has been newly
       recognized by the Supreme Court and made applicable to cases on collateral review.

28 U.S.C. § 2255(f)(3). According to the Government, “Johnson has not been made retroactively

applicable to [Sentencing] [G]uidelines [(the “Guidelines”)] sentences,” and Defendant’s sentence

was pursuant to the Guidelines, not the ACCA. (ECF No. 114 at 4.) Thus, the Government

contends Defendant’s reliance on Johnson is misplaced and his Motion to Vacate is untimely. (Id.)

The Government also argues that Defendant’s Motion to Vacate should be dismissed because



                                                 2
“claim[s] that a district court erred in calculating the advisory [G]uidelines range, even career

offender status, is not cognizable in a § 2255 proceeding.” (Id.) Finally, citing decisions by other

federal district courts, the Government argues “[t]he application of Johnson to the . . . Guidelines’

residual clause is not retroactive on collateral review.” (Id. at 4–14.)

       On May 9, 2016, Defendant, now represented by counsel, filed a Response to the

Government’s Motion to Dismiss. (ECF No. 118.) Defendant’s counsel “does not agree that

Johnson does not apply to [c]areer [o]ffender cases or cases involving . . . Guidelines issues.” (Id.

at 1.) However, Defendant’s counsel asserts “the [c]ourt does not have to decide that issue in

ruling on the pending § 2255 Motion and Motion to Dismiss” because “[Defendant] still has two

prior predicate offenses that are controlled substance offenses as that term is defined in [U.S.S.G.]

§ 4B1.2(b).”1 (Id. at 2.)

                                  II. STANDARD OF REVIEW

       A prisoner in federal custody may petition the federal court that imposed their sentence to

vacate, set aside, or correct their sentence. 28 U.S.C. § 2255. Pursuant to 28 U.S.C. § 2255, a

prisoner may be entitled to relief upon showing: (1) a sentence was imposed in violation of the

Constitution or laws of the United States; (2) a federal court was without jurisdiction to impose a

sentence; (3) a sentence was in excess of the maximum authorized by law; or (4) a sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255(a). A prisoner attacking a sentence,


                                                            
1
  A “controlled substance offense” is defined under the Guidelines as

       an offense under federal or state law, punishable by imprisonment for a term
       exceeding one year, that prohibits the manufacture, import, export, distribution, or
       dispensing of a controlled substance (or a counterfeit substance) or the possession
       of a controlled substance (or a counterfeit substance) with intent to manufacture,
       import, export, distribute, or dispense.

U.S.S.G. § 4B1.2(b). 

                                                  3
proceeding under § 2255, bears the burden of proving the grounds for attack by a preponderance

of the evidence. See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958) (“Because

proceeding under 28 U.S.C. § 2255 is a civil collateral attack upon the judgment of conviction, the

burden of proof is upon petitioner to establish by a preponderance of evidence that he did not

intelligently waive his right to assistance of counsel.”). In ruling on a § 2255 motion, the court

may dismiss the motion without a hearing when “it plainly appears from the motion, any attached

exhibits, and the record of prior proceedings, that the moving party is not entitled to relief . . . .”

Rules Governing Section 2255 Proceedings 4(b). See also U.S.C. § 2255(b) (“Unless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing there on . . . .”).

        The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89,

94 (2007) (“A document filed pro se is ‘to be liberally construed,’” and “a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976))); Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978). Additionally, pro se documents must be construed in a manner, “no

matter how inartfully pleaded, to see whether they could provide a basis for relief.” Garrett v.

Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997).

                                           III. DISCUSSION

        The Fourth Circuit Court of Appeals recently issued an opinion on the issue presented by

Plaintiff’s § 2255 Motion. In United States v. Brown, 868 F.3d 297 (4th Cir. 2017), a petitioner

appealed the district court’s dismissal of his § 2255 petition, arguing that under Johnson, “his prior

Resisting-Arrest Assault Conviction could no longer serve as a predicate crime of violence under




                                                     4
U.S.S.G. § 4B1.2(a) (2002), and therefore, his earlier designation as a career offender was

unjustified.” 868 F.3d at 300. The petitioner further argued that Johnson’s holding “invalidated

not only [the] ACCA’s residual clause, but also like-worded residual clauses in the . . . Guidelines.”

Id. Like Defendant, the Brown petitioner “relied on 28 U.S.C. § 2255(f)(3) to render his motion

timely.” Id. The Fourth Circuit found

       Johnson only recognized that ACCA’s residual clause was unconstitutionally
       vague, 135 S. Ct. at 2557; it did not touch upon the residual clause at issue here.
       Likewise, Beckles[v.United States, 137 S. Ct. 886 (2017),] only recognized that the
       advisory Sentencing Guidelines are not amenable to vagueness challenges. 137 S.
       Ct. at 895. In a future case, the Supreme Court may agree with an argument similar
       to Petitioner’s that because the challenged residual clause looks like ACCA and
       operates like ACCA, it is void for vagueness like ACCA. See id. at 892 n.2 (noting
       former circuit split). But Beckles demonstrates that quacking like ACCA is not
       enough to bring a challenge within the purview of the right recognized by Johnson.
       Accordingly, at least for purposes of collateral review, we must wait for the
       Supreme Court to recognize the right urged by Petitioner. We hold that Petitioner
       raises an untimely motion in light of § 2255(f)(3)’s plain language, the narrow
       nature of Johnson’s binding holding, and Beckles’s indication that the position
       advanced by Petitioner remains an open question in the Supreme Court.

Id. at 303. Therefore, based on the Fourth Circuit’s decision in Brown, Defendant cannot satisfy

28 U.S.C. § 2255(f)(3) using Johnson, and the court is compelled to find Defendant’s Motion to

Vacate (ECF No. 110) is untimely. Accordingly, the court grants Defendant’s Motion to Dismiss

(ECF No. 115).

                                       IV. CONCLUSION

       For the reasons stated herein, the court GRANTS the Government’s Motion to Dismiss

(ECF No. 115) and DISMISSES Defendant’s Motion to Vacate (ECF No. 110) as untimely.

                           V. CERTIFICATE OF APPEALABILITY

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.




                                                  5
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).
28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims as debatable or wrong and that any

dispositive procedural ruling by the district court is likely debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met because there is no substantial showing of a constitutional denial.

       IT IS SO ORDERED.




                                                              United States District Judge
March 7, 2019
Columbia, South Carolina




                                                6
